Citation Nr: 1815290	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  

In April 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In August 2017, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

This matter stems from a January 2009 rating decision, which reduced the Veteran's evaluation for prostate cancer with residual voiding dysfunction from 100 percent to 60 percent effective May 1, 2009, following the results of a July 2008 VA examination.  The Veteran disagreed with the reduction and requested a higher evaluation.

The Board finds, however, there is insufficient information of record to determine whether to increase the rating assigned the Veteran's prostate cancer as of May 1, 2009.  Treatment records establish that the Veteran expressed multiple urological complaints, including related to voiding frequency and pain, received treatment for hypertension, and had his blood and urine tested, resulting in abnormalities.  There is also an indication that the Veteran had renal problems.  The Veteran last underwent a VA examination for the purpose of evaluating his prostate cancer and residuals in July 2008, over 9 years ago.  This examination, however, did not address whether the Veteran had any renal dysfunction associated with his prostate cancer.  The Board finds that a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2017.

2.  Arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, to evaluate the severity of the residuals of his prostate cancer.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, and the examination report should include an indication that such a review took place.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(a) The examiner should identify and comment upon the extent, frequency and/or severity (as appropriate) of all symptoms and manifestations of the Veteran's service-connected prostate cancer, to include any renal dysfunction or voiding dysfunction (determining which of those dysfunctions is predominant); and particularly with respect to any renal dysfunction, whether there are any symptoms of persistent edema and albuminuria which precludes more than sedentary activity, or BUN 40 to 80 mg%, or more than 80 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular, or generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

(b)  Additionally, the examiner is asked to provide a retrospective opinion on the severity of the Veteran's prostate cancer residuals from May 1, 2009, to present.  The examiner should review all treatment records and should opine whether as of May 1, 2009, the residuals of the Veteran's service-connected prostate cancer included renal dysfunction and/or voiding dysfunction; and, if so, describe the nature and severity of each type of dysfunction.  The examiner should provide rationale with references to the record for each opinion expressed.

3.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.






	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




